Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant made the election of Group 1, directed to the soft shell body embodiment in figure 3, without traverse, in the response dated 02/24/2021 is acknowledged. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: and the fastener on the hard shell body portions in claim 5, and all the fasteners in claims 6, the embodiment where only one of the first or second soft shell bodies is securable in claim 18, the different color and pattern in claim 20.

Claims 5, 15-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
The limitation that “the first and second soft shell body portions to be selectively attached to and detached from the first and second hard shell body portions respectively, is/are also configured to securely close the soft shell body while the first and second soft shell body portions are detached from the first and second hard shell body portions respectively” is 
“at least some of, or a portion of, the same one or more fasteners” is confusing.  It seems the only fastener system being disclosed and enabled comprises the four zipper structures where the entire length of the zipper are configured to closure the soft shell body portions and allowing the attachment to the hard shells.  Thereof, the recitation “same one” “is/are” are inaccurate.  If applicant disagree, please explain other disclosed embodiments that would enable this functionality. 
Also the limitation in claim 18 “wherein only one of the first or second soft shell bodies is securable within the hard shell interior storage compartment at a time” is not readable on the elected embodiment of fig. 3 since the two zippers 156 and 158 are attaching to both hard shell respectively.   Please explain.  If this is not readable on the embodiment with the two zippers in Group 1, applicant to withdawn from further consideration.
“one or more aspects” render the claim indefinite.  Since it is unclear what are the “aspects” comprised of.

Claims 1-4, 6, 9, 10, 13, 14, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandarina Duck Popsicle (herein refers as Popsicle) bag system (Youtube, dated 09/08/2017).   Mandarina Duck teaches a hard shell body including first and second body portion, a soft shell body including first and second softshell body portion.  Note that a silver insert at :11 with a softshell body portion (lid) that can be fitted into the other hardshell when the .

    PNG
    media_image1.png
    1013
    1624
    media_image1.png
    Greyscale

Regarding claim 8, note the handle at 0:31.
Regarding claims 10-11, note the various modular containers on the systems, it would have been obvious to one of ordinary skill in the art to provide another soft shell body one of the claimed functional differences comprise one or more of: an interior color, an exterior color, an interior pattern, an exterior pattern, a number of sub-compartments, a shape and location of sub-compartments, a number of pockets, a shape and location of pockets, a number of flaps, a shape and location of flaps, a number of straps, or a shape and location of straps would have been obvious.
Regarding claim 18, note the only one soft shell is attached to the one of the hardshell in the Popsicle. 
Claims 1-4, 6-9, 11, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over in the alternative over Popsicle in view of anyone of Bettua et al. (9345298) or Freeman (5107971) or Ainsworth (4569082) or Krick (504840) or McGraw (3861504).  In the alternative:

Ainsworth teaches that it is known in the art to provide inserts having inner shells 60 sized to fit to the corresponding outer shells attached to both outer shells in fig. 3. 
Krick teaches inner shells e4/e5 sized to fit to the corresponding outer shells a3/a4
McGraw teaches inner shells at 15 fig. 2 sized to fit to the corresponding outer shells of 10/11 (note 15 protruding upward to fit within lid 11 in fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the lid portion of the insert in Popsicle with additional or the same volume as the first soft shell to fit onto the other shell as taught by Freeman, Ainsworth, Krick or McGraw to enable to store additional contents.
Regarding claim 7, it would have been obvious to one of ordinary skill in the art to make the hard shells and the soft shells from the material as claimed to provide the desired material.
Regarding claim 11, note the Popsicle has another attachments with different color.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Popsicle rejection, as set forth above, and further in view of Ball (10219608) or Friedberg (10244853) or Han (d912465).   Ball or Friedberg  or Han or Friedberg teaches that it is known in the art to provide a carabineer type handle.  It would have been obvious to one of ordinary skill in the art to provide carabineer type handle to provide an alternative and/or additional handling means for transporting the case easily.
Claims 5, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the Popsicle rejection as set forth above, and further in view of Miller (6213267) or Guo (5509515).  Miller teaches that it is known in the art to provide attachment system of zippers enable the first .  
Guo teaches that it is known in the art to provide attachment system of zippers enable the first and second portions 70/80 of a bag to be selectively attached to each other (fig. 5) and for attachment/detached from the main luggage 20.  
It would have been obvious to one of ordinary skill in the art to provide a zipper system that enable the first and second soft shell portions to be selectively attached to each other and for attachment/detached from the hard shell as taught by Miller or Guo to provide an alternative fastener. 

Claims 1-8, 13-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettua (9345298).  Bettua teaches a hard shell body (112) including first (112) and second (122) hard shell body portions 12, 14, and a soft body 26 with two shells in fig. 5.
Regarding claim 7, note the “ABS” for the outer sides, and the nylon for the soft shells.
Claims 9, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bettua in view of Popsicle. It would have been obvious to one of ordinary skill in the art to provide transparent hard shell to enable the viewing of the inside contents.
Regarding claims 10-11, Popsicle teaches that it is known in the art to provide a plurality of inside bags.  It would have been obvious to one of ordinary skill in the art to provide additional inside interior bag to enable additional storage and allow exchange of contents easily.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Popsicle rejection, as set forth above, and further in view of Ball (10219608) or Friedberg (10244853) or Han (d912465).   Ball or Friedberg  or Han or Friedberg teaches that it is known in the art to .
Regarding claim 15, note the first and second zippers at 64 attaching the inner shells to the outer hard shell.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bettua rejection as set forth above, and further in view of Miller (6213267) or Guo (5509515). 
Miller teaches that it is known in the art to provide attachment system of zippers enable the first and second portions 26/27of a second bag 26 to be selectively attached to each other and for attachment/detached from the main luggage.  
Guo teaches that it is known in the art to provide attachment system of zippers enable the first and second portions 70/80 of a bag to be selectively attached to each other (fig. 5) and for attachment/detached from the main luggage 20.  
It would have been obvious to one of ordinary skill in the art to provide a zipper system that enable the first and second soft shell portions to be selectively attached to each other and for attachment/detached from the hard shell as taught by Miller or Guo to provide an alternative fastener. 

Claims 1-3, 10, 11, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGraw (3861504), or in the alternative under 35 U.S.C. 103 as being unpatentable over  McGraw in view of .  McGraw teaches a shell body with first and second hard . 
Regarding claim 10, note the third soft shell body in fig. 7A with different functionality.
Claims 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McGraw in view of Espinosa et al. (5096030) or Ainsworth et al. (4569082). It would have been obvious to one of ordinary skill in the art to provide fasteners as taught by Espinosa or Ainsworth to provide added security.
Claims 7, and 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over McGraw (3861504).   It would have been obvious to one of ordinary skill in the art to provide the material as claimed to provide the desired material for the suitcase and the inside liner.
Claims 9-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McGraw (3861504) in view of Posicle.  It would have been obvious to one of ordinary skill in the art to provide transparent hard shell body portions to enable one to see the inside contents.   
Regarding claim 10, it would have been obvious to one of ordinary skill in the art to provide additional liners as taught by Popsicle to enable additioan contents and to exchange the contents easily.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over the McGraw rejections, as set forth above, and further in view of Ball (10219608) or Friedberg (10244853) or Han (d912465).   Ball or Friedberg  or Han or Friedberg teaches that it is known in the art to provide a carabineer type handle.  It would have been obvious to one of ordinary skill in the art to provide carabineer type handle to provide an alternative and/or additional handling means for transporting the case easily.
Claims 1, and 4-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tyson (20200275749).  Tyson teaches the hard shell (rolling case) of aluminum (para. 1), soft shell body 3 having two shells (fig. 3) with zippers.
This rolling case has a zip out interior lining that converts into a second piece of luggage. The second bag is a part of the lining and is attached to the interior side lining wall of the rolling case with a zipper. The second bag zips close and open and has a hand strap and an adjustable shoulder strap.
The one plus two travel case  gives the user the option and flexibility of utilizing a second or third bag  while conveniently carrying them and when not in use concealing them inside the  lining of the rolling case...
[0009] FIG. 6 is a three dimensional drawing of the convertible lining bag 3 that has been zipped apart from the interior lining.

Claims 2-3, 13-14, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tyson in view of Krick (504840) or McGraw (3861504).   Tyson meets all claimed limitations except for the the first and second soft shell body portions are pivotable.  Krick or McGraw teaches that it is known in the art to provide the first and second soft shell body portions being pivotable.  It would have been obvious to one of ordinary skill in the art to provide first and second soft shell body portions being pivotable to enable one to assemble the body easily.
Claim 7, 8, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tyson.  It would have been obvious to one of ordinary skill in the art to provide the material as claimed to provide the desired material for the suitcase and the inside liner.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art to provide one or more aspects of the first and second soft shell bodies that differ from another to provide desired pocket and/or handle.
each of the soft shell with different color or pattern to provide the desired indicia and/or for aesthetic reason.
Claims 9-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tyson rejection in view of Posicle.  It would have been obvious to one of ordinary skill in the art to provide transparent hard shell body portions to enable one to see the inside contents.   
Regarding claim 10, it would have been obvious to one of ordinary skill in the art to provide additional liners as taught by Popsicle to enable addition contents and to exchange the contents easily.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art to provide different functionalities between the additional liner to provide the desired accessories.


Claims 1-4, 6-8, 13, 14, and 17-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krick ‘840 or in the alternative under 35 U.S.C. 103 as being unpatentable over  Krick in view of Tyson (20200275749).   Krick teaches a hard shell body A including first a3 and second a3 hard shell body portions, a soft shell body  including first and second soft shell body portions e3 and e4.  
	In the alternative, it would have been obvious to one of ordinary skill in the art to provide the body from rigid material (aluminum) as taught by Tyson to provide the desired material for protection.
Claims 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krick in view of Popsicle.  It would have been obvious to one of ordinary skill in the art to provide transparent hard shell body portions to enable one to see the inside contents.   
Regarding claim 10, it would have been obvious to one of ordinary skill in the art to provide additional liners as taught by Popsicle to enable addition contents and to exchange the contents easily.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art to provide different functionalities between the additional liner to provide the desired accessories.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733